Citation Nr: 0027426	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  00-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs 
benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDING OF FACT

The appellant has not submitted evidence of a valid marriage 
to the veteran at the time of his death.


CONCLUSION OF LAW

The appellant has not attained the status of a claimant for 
VA benefit purposes.  38 U.S.C.A. §§ 101(3) (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of his death and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death.  The surviving 
spouse will have been found to have continuously cohabited 
with the veteran if any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, if the spouse has not remarried or has not since the 
death of the veteran lived with another person and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3), 38 C.F.R. § 3.50.

The veteran and the appellant were divorced in October 1977, 
as documented in a divorce decree from the State of Alabama.  
The appellant does not contend otherwise.  However, the 
appellant asserts that after she and the veteran divorced, 
they entered into a common law marriage.  A claimant 
qualifies as a spouse of the veteran if she was validly 
married to the veteran.  38 C.F.R. § 3.50.  In determining 
whether the marriage is valid, the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued, will be applied.  38 C.F.R. § 3.1(j).  Common law 
marriages are recognized in the State of Alabama where the 
veteran and the appellant resided.  

Marriage is established by an abstract of the public record 
of marriage; an affidavit of the clergyman or magistrate who 
officiated; the original certificate of marriage; or the 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be proven by the affidavits by one or both parties to the 
marriage, setting forth all of the facts concerning the 
alleged marriage, and the affidavits of two or more persons 
who know by personal observation the reputed relationship 
that existed between the parties.  In addition, any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205.  The State of Alabama 
recognizes common law marriages.  194 Ala. 613, 69 So. 885.  
The capacity to marry, present agreement or consent, public 
recognition of marriage, and consummation must exist.  
567 So.2d 869.  Mere cohabitation insufficient to establish 
common law marriage; must also have mutual intent to be 
married.  465 So.2d 378.  

In this regard, the appellant submitted statements from 
persons with personal observations that support her 
contention that a common law marriage existed between the 
veteran and herself after their divorce in 1977.  In a 
statement from M. T., dated in October 1998, it was noted 
that the veteran and the appellant lived together from 1972 
to 1981.  A statement from the appellant's mother reported 
that the appellant had married J. M. after the divorce from 
the veteran; however, when that marriage ended, the veteran 
moved in with the appellant, but then left to live with his 
mother.  The appellant's mother further noted that 
thereafter, the veteran would stay with the appellant on 
occasion and she would take care of him.  In a statement 
dated in October 1999, the appellant stated that after her 
marriage with J. M. ended, the veteran would stay overnight 
at her residence "when he needed to" but she does not 
remember the exact dates.  Numerous statements dated in 1999, 
from people who knew the veteran and appellant report that 
the veteran and the appellant lived together in the 1970's 
and early 1980's.  The veteran's father submitted a statement 
dated in September 1999, that after the veteran's and 
appellant's divorce, they lived together for three years; 
thereafter, the veteran lived with his mother.  The appellant 
also submitted stockholder reports dated in October 1999, 
indicating that her last name was the same as the veteran's 
last name.  

Records from Baker County Medical Center dated in March 1980 
to May 1980, reported that the appellant was the veteran's 
wife.  Additionally, an insurance card signed by the veteran 
in February 1980, noted that the appellant was his wife.  
Property conveyances dated in 1979 and 1980, report the 
appellant as the veteran's wife.  Nevertheless, in a State of 
Alabama Court Order dated in February 1982, it was noted that 
the veteran lived with his mother.  Moreover, on the 
veteran's original Application for Compensation or Pension, 
received in May 1983, the veteran stated that he was 
divorced.  Additionally, in correspondence received by the VA 
in May 1983, the appellant referred to the veteran as her 
"X-Husband."  A VA hospital report dated in September 1983, 
reported that the veteran was divorced.  The veteran stated 
that he was divorced in Income-Net Worth and Employment 
Statements received in October 1985 and January 1988.  A VA 
hospital report dated in February 1988, noted that the 
veteran was "discharged home to his mother's care."  A 
statement from the Housing Authority dated in April 1989, 
noted that the veteran lived with his mother.  In a statement 
to the VA dated in May 1989, the appellant did not include 
the veteran as a member of her household.  The veteran's 
Certificate of Death dated in June 1989, reports the 
veteran's marital status as "Divorced."  On the appellant's 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child received by the 
VA in October 1989, the appellant reported that she had 
married the veteran in January 1969, and was divorced from 
the veteran in October 1976.  The appellant reported that she 
was married to J. M. from October 1982 to April 1983, and 
that marriage ended in divorce.  She further noted that she 
did not live continuously with the veteran from the date of 
the marriage to the date of his death.  

The evidence shows that after the veteran and the appellant 
divorced in 1977, they cohabited until he moved in with his 
mother in the early 1980's.  The evidence also shows that the 
appellant remarried, and that marriage ended in divorce in 
1983.  The appellant argues that the veteran referred to her 
as his "wife."  Nevertheless, there is no evidence of 
record that there was mutual intent to be married.  See 465 
So.2d 378.  On all documents submitted to the VA subsequent 
to 1982, the veteran stated that he was divorced.  
Additionally, in correspondence received by the VA in May 
1983, the appellant referred to the veteran as her 
"X-Husband."  Importantly, the veteran's Certificate of 
Death dated in June 1989, reports the veteran's marital 
status as "Divorced."  While there is some evidence that 
appellant was regarded as the veteran's wife, the Board finds 
the fact that the appellant actively pursued a claim for VA 
death benefits on behalf of the veteran's children from July 
1989 through 1998 and never once asserted that she and the 
veteran were married is persuasive evidence that there was no 
marriage.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd, No. 99-7039 (Fed. Cir. Oct. 12, 1999), cert denied, 
120 S.Ct. 1251 (2000).  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim that a valid common law marriage existed at the time of 
the veteran's death.  Accordingly, the appellant's claim for 
recognition as the veteran's surviving spouse is denied, and 
she has not attained the status of a claimant for VA benefit 
purposes.

ORDER

The claim of entitlement to recognition of the appellant as 
the surviving spouse of the veteran for VA benefit purposes 
is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

